UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THESECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED December 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File number 1-10799 ADDvantage Technologies Group, Inc. (Exact name of registrant as specified in its charter) OKLAHOMA 73-1351610 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1221 E. Houston Broken Arrow, Oklahoma 74012 (Address of principal executive office) (918) 251-9121 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Shares outstanding of the issuer's $.01 par value common stock as of January 31, 2015 were ADDVANTAGE TECHNOLOGIES GROUP, INC. Form 10-Q For the Period Ended December 31, 2014 PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements. Consolidated Condensed Balance Sheets (unaudited) 2 December 31, 2014 and September 30, 2014 Consolidated Condensed Statements of Income (unaudited) 4 Three Months Ended December 31, 2014 and 2013 Consolidated Condensed Statements of Cash Flows (unaudited) 5 Three Months Ended December 31, 2014 and 2013 Notes to Unaudited Consolidated Condensed Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 4. Controls and Procedures. 17 PART II - OTHER INFORMATION Item 6. Exhibits. 18 SIGNATURES 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements. ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) December 31, September 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of Income tax refund receivable − Inventories, net of allowance for excess and obsolete inventory of $2,306,628 and $2,156,628, respectively Prepaid expenses Deferred income taxes Total current assets Property and equipment, at cost: Land and buildings Machinery and equipment Leasehold improvements Total property and equipment, at cost Less accumulated depreciation ) ) Net property and equipment Intangibles, net of accumulated amortization Goodwill Other assets Total assets $ $ See notes to unaudited consolidated condensed financial statements. 2 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS (UNAUDITED) December 31, September 30, Liabilities and Shareholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses Accrued income taxes − Notes payable – current portion Other current liabilities Total current liabilities Notes payable, less current portion Deferred income taxes Other liabilities Shareholders’ equity: Common stock, $.01 par value; 30,000,000 shares authorized;10,541,864 shares issued; and 10,041,206 shares outstanding 105,419 105,419 Paid in capital ) ) Retained earnings Total shareholders’ equity before treasury stock Less: Treasury stock, 500,658 shares, at cost ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to unaudited consolidated condensed financial statements. 3 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED CONDENSED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended December 31, Sales $ $ Cost of sales Gross profit Operating, selling, general and administrative expenses Income from operations Interest expense Income before provision for income taxes Provision for income taxes Income from continuing operations Discontinued operations, net of tax − Net income $ $ Earnings per share: Basic Continuing operations $ $ Discontinued operations − − Net income $ $ Diluted Continuing operations $ $ Discontinued operations − − Net income $ $ Shares used in per share calculation: Basic Diluted See notes to unaudited consolidated condensed financial statements. 4 ADDVANTAGE TECHNOLOGIES GROUP, INC. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended December 31, Operating Activities Net income $ $ Net income from discontinued operations − Net income from continuing operations Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Amortization − Provision for excess and obsolete inventories Deferred income tax benefit ) ) Share based compensation expense Changes in assets and liabilities: Accounts receivable Income tax refund receivable Inventories ) ) Prepaid expenses ) Accounts payable ) Accrued expenses ) ) Net cash provided by (used in) operating activities − continuing operations ) Net cash used in operating activities − discontinued operations − ) Net cash provided by (used in) operating activities ) Investing Activities Additions to machinery and equipment ) ) Net cash used in investing activities ) ) Financing Activities Payments on notes payable ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
